Citation Nr: 1540912	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-18 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to extension of a temporary total rating for convalescence following right shoulder surgery beyond March 1, 2008.

2.  Entitlement to a rating greater than 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993.

This appeal arose from March 2008 and February 2009 rating decisions.  In the March 2008 rating decision, the Philadelphia Regional Office and Insurance Center (hereinafter agency of original jurisdiction (AOJ)) awarded a temporary total rating for convalescence following right shoulder surgery from November 26, 2007 to January 1, 2008.  In the February 2009 rating decision, the AOJ denied a rating greater than 20 percent for service-connected residuals of right clavicle fracture.  In March 2009, the Veteran filed a notice of disagreement (NOD) regarding the effective date for the termination of temporary total rating for convalescence following right shoulder surgery as well as the 20 percent rating for his right shoulder disability.  A statement of this case (SOC) was issued in May 2009.  Also in May 2009, the AOJ awarded a 30 percent rating for residuals of right clavicle fracture with degenerative joint disease of the right shoulder (by combining previously assigned ratings of 20 percent for residuals of right clavicle fracture under Diagnostic Code (DC) 5203 and 10 percent for right shoulder limitation of motion under DC 5201).  The Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in June 2009.

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the file.

In November 2014, the Board remanded the claims on appeal to the AOJ for additional development.  After completing the requested development, the AOJ issued a rating decision in February 2015 awarding the extension of a temporary total rating for convalescence following right shoulder surgery until March 1, 2008.  The AOJ terminated this appeal on the basis that the award represented a "total grant of benefits sought on appeal for this issue."  However, as addressed more fully below, the Board finds that the Veteran's appeal on this issue has not been full resolved; rather, that claim has been rephrased to reflect the extension of the convalescence rating to March 1, 2008.

Also in February 2015, the AOJ issued a supplemental statement of the case (SSOC) continuing the denial of a rating greater than 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder.  This matter has been returned to the Board for further appellate review.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A copy of the September 2014 hearing transcript is located in Virtual VA.  

The Board's decision on the claim for higher rating is set forth below.  The claim of entitlement to extension of a temporary total rating for convalescence, beyond March 1, 2008, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  As the Veteran is right-handed, his right shoulder is his major shoulder for evaluation purposes.

3.  For the entire period under consideration, the Veteran's service-connected residuals of right clavicle fracture with degenerative joint disease of the right shoulder has been manifested by limitation of arm motion no worse than midway between side and shoulder level even when considering the effects of pain and functional impairment on use.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A fully compliant, pre-adjudicatory March 30, 2006 AOJ letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for an increased rating claim which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), clinic records from multiple VA facilities, treatment records and surgical reports from the Milton Hershey Medical Center College of Medicine, and VA examination reports.  The Board is unaware of any pertinent medical and/or legal documents in the possession of the Social Security Administration (SSA).  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

Additionally, the AOJ obtained several VA examination reports to include an examination in January 2015.  This examination report contains all findings necessary to evaluate the Veteran's right shoulder disability and the findings are supplemented by orthopedic surgeon consultations in the VA clinic setting as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the January 2015 VA examination report of an increased severity of disability to the extent that higher ratings may be warranted.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

As for the Veteran's hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AOJ Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the September 2014 hearing, the undersigned VLJ identified the issues on appeal-which included an increased rating for right shoulder disability and an extension of a convalescence rating.  Pertinent to the issue being decided on appeal, information was solicited regarding the current severity of the Veteran's right shoulder disability, his symptomatology following right shoulder surgery at Hershey Medical Center, and the circumstances surrounding his rehabilitation.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific additional evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's November 2014 remand.

In the remand, the Board directed the AOJ to assist the Veteran with development of his claim, to include obtaining updated VA treatment records, sending the Veteran an assistance letter in December 2014, obtaining an adequate VA examination report and readjudicating his claim.  Overall, all requested development relating to the claim being decided on appeal has been accomplished on remand; to that extent there has been compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim being decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Background

Historically, the Veteran served on active duty from March 1987 to March 1993.  During service, he identified his right upper extremity as the dominant extremity.  In 1988, he fractured ribs 1 through 4, as well as the right clavicle, as a result of a motor vehicle accident.  

Post-service, an April 1993 VA examination report reflected the Veteran's description of intermittent right shoulder pain which affected his functional activity.  His physical examination findings were significant for limitation of right shoulder forward flexion to 105 degrees, reduced right upper extremity strength, constant cracking with right shoulder joint manipulation, and gross clavicular bony protrusion anteriorly with widening of the clavicular bone.  X-ray examination was interpreted as showing widening of the medial aspect of the right clavicle with deformity of the mid-shaft consistent with an old healed fracture.

An October 1993 AOJ rating decision awarded service connection for residuals of right clavicle fracture, and assigned an initial 10 percent rating under DC 5203 effective March 18, 1993.

In pertinent part, a December 1996 VA Compensation and Pension (C&P) examiner provided an impression that the Veteran manifested reduced motion of the right shoulder most likely due to capsulitis due to adhesions from prolonged immobility as well as impingement from inferior bone formation on the clavicle.

A March 1997 AOJ rating decision awarded a 20 percent rating for residuals of right clavicle fracture under DC 5203 effective December 3, 1996.

An April 2004 VA C&P examiner provided opinion that the Veteran's limitation of right shoulder motion was as likely as not related to his service-connected right clavicle and rib fractures.

A May 2004 AOJ rating decision awarded service connection for a "right shoulder condition" and awarded an initial noncompensable rating under DC 5201 effective November 5, 2003.  The AOJ also continued a separate 20 percent rating for residuals of right clavicle fracture under DC 5203.

The Veteran filed the current increased rating claim in March 2006.  An April 2006 VA C&P examination report reflected the Veteran's complaint of constant right shoulder pain, especially when arising in the morning when his whole body was stiff.  He estimated his pain in a range between 4-8/10 severity, but could not give any information concerning flares.  He had right arm numbness which occurred "very seldom."  Additional aggravated factors included cold weather, hot water and exercise.  

On examination, the Veteran had no difficulty donning and doffing his jacket, shirt and undershirt using both upper extremities.  There was no asymmetry of shoulder girdles from the posterior aspect.  However, on the anterior aspect, there was a huge defect at the medial aspect of the clavicle with a 3.5 x 3.5 inch defect that was indented 1/2 inch.  There was a palpable deformity at the sternoclavicular joint area and on the medial clavicle.  The Veteran was somewhat sensitive at the pectoralis major muscle towards the shoulder.  There was no muscle atrophy with the musculature symmetrical with the left on the anterior and lateral aspects of the arm.  On the posterior aspect, the left shoulder girdle had mild flattening.  The right shoulder demonstrated active abduction from 0 to 130 degrees, extension to 40 degrees, flexion to 140 degrees, internal rotation to 70 degrees, and external rotation to 80 degrees.  The Veteran reported pain of 5/10 severity which limited further movements, but there was no additional motion loss with repetitive testing.  The examiner commented that the right shoulder felt very tight.  The examiner report also notes that passive flexion was "15" degrees.  The Veteran was described as being capable of reaching his opposite shoulder without complaints.  The examiner offered range of motion testing for the service-connected cervical spine, and noted that there was obvious discomfort on the right lateral muscles and posterior scapular muscles.  

The Veteran was described as independent in his activities of daily living (ADL's), transfers and ambulation without assistance.  He did not use slings or braces.  The DeLuca provisions could not be clearly delineated but, during acute exacerbations, the Veteran could have some limitations of right shoulder motion which could not be determined as it depended on the level of pain.  However, the examiner saw no atrophy which indicated the absence of disuse atrophy.  There was no loss of dexterity and no complaints of fatigability.  The examiner offered diagnoses of status post clavicle fracture with residuals and deformity, status post fracture right multiple ribs with residual pain, degenerative joint disease of the right shoulder with limitation of motion due to fracture of the right clavicle, and degenerative joint disease of the cervical spine which was at least as likely as not related to the right clavicle fracture.  
 
An August 2006 AOJ rating decision awarded a 10 percent rating for degenerative joint disease of the right shoulder under DC 5201-5010 effective March 1, 2006.

In pertinent part, in March 2007, the Veteran underwent an orthopedic consultation in the VA clinic setting.  At that time, he described a progressive worsening of right shoulder pain and functioning to the point he had trouble lifting his right arm over his head.  He was unable to sleep on his right side.  The Veteran obtained no relief of symptoms with Naproxen, and had recently been taking Tramadol.  On examination, the Veteran's right shoulder demonstrated significant tenderness over the anterior aspect of the acromial process and the biceps tendon.  There was minimal acromioclavicular (AC) joint tenderness.  The right shoulder had active and passive forward flexion to about 150 degrees with pain and crepitance.  There was only about 90 degrees of abduction with a mildly positive impingement sign.  There was rotator cuff weakness when abducting against resistance, but good strength with forward flexion against resistance.  There was no gross instability.  The examiner offered impressions of 1) chronic right shoulder pain, 2) impingement syndrome and 3) rotator cuff tendonitis, rule out rotator cuff tear.  The examiner provided a cortisone injection.  An April 2007 magnetic resonance imaging (MRI) scan of the right shoulder was interpreted as showing a full thickness supraspinatus tear, acromioclavicular joint degenerative changes, and heterotopic ossification of the coracoclavicular ligament.  

The Veteran underwent VA C&P examination in June 2007 wherein he described right shoulder and clavicle symptoms of pain, weakness, stiffness and lack of endurance.  He denied swelling, heat, redness, instability, give-way, unlocking, or fatigability.  He took Tylenol/Acetaminophen 30/300, one to two tablets orally every 4 hours as needed for pain, which provided no response and caused side effects of sleepiness and nausea.  He also applied a Menthol 10%/Methyl Salicylate 15% cream to the right shoulder which provided a moderate response.

The Veteran described several flare-ups of right shoulder pain per day, ranging from 2-8/10 in severity, which lasted between 15 to 60 minutes in duration.  These flares were precipitated by excessive activity or prolonged rest of the right shoulder, especially when getting up first thing in the morning.  His flares of right shoulder pain resulted in severe additional limitation of shoulder motion as well as severe functional impairment.  He reported being recently diagnosed with a rotator cuff tear, but denied episodes of dislocation or recurrent subluxation.  Overall, the Veteran described his right shoulder condition as having a severe effect on his ability to perform his usual daily activities due to a worsening of symptoms with excessive use, prolonged rest or certain types of shoulder movements.  He had been on medical disability due to his right shoulder.  

On examination, the Veteran's right shoulder demonstrated tenderness over the right glenohumeral joint region but no tenderness of the glenohumeral joint.  There was significant pain with right shoulder extension against resistance and abduction with somewhat less pain with flexion against resistance.  There was 5/5 strength with bilateral finger abduction, wrist flexion/extension, elbow flexion/extension, shoulder abduction/adduction, shoulder flexion/extension, and right shoulder internal/external rotation.  However, right shoulder flexion, extension and abduction testing was limited due to pain with the maneuvers.  The right shoulder demonstrated full active flexion from 0 to 57 degrees with pain beginning at 50 degrees which was limited to 39 degrees on repetitive testing due to pain.  There was active extension from 0 to 16 degrees with pain beginning at 13 degrees which was limited to 13 degrees with repetitive testing.  Active abduction was from 0 to 38 degrees with pain beginning at 35 degrees with additional limitation of motion to 29 degrees on repetitive testing due to pain.  There was active internal rotation from 0 to 45 degrees with pain beginning at 40 degrees which was limited to 38 degrees with repetitive testing.  There was active external rotation from 0 to 35 degrees with pain beginning at 35 degrees which was limited to 33 degrees with repetitive testing.  It was further noted that internal and external rotation range of motion was measured with the right shoulder abducted to approximately 25 degrees as the Veteran could not tolerate abduction to 90 degrees.  There was evidence of painful motion as demonstrated by grimacing and flinching with range of motion testing.  There was tenderness over the right clavicle and around the area of the coracoclavicular ligament.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, guarding of movement, ankylosis, inflammatory arthritis, or constitutional signs of bone disease.  An x-ray examination was interpreted as showing traumatic changes of the right shoulder with mild widening of the acromioclavicular joint to 0.9 cm., an old healed proximal "left" clavicular fracture without deformity, and prominent dense calcifications of the coracoclavicular ligament with borderline widening of coracoclavicular.

The VA examiner diagnosed residuals of right clavicular fracture with persistent recurrent pain in the area of old trauma, right shoulder arthritis with chronic strain to the coracoclavicular ligament, acromioclavicular joint disease and subacute supraspinatus tear.  This right shoulder impairment had a severe effect on the Veteran's ability to perform activities of daily living as well as his shoulder functioning due to an intolerance for repetitive motions, flare-ups with certain movements and even flare-ups due to prolonged rest.  The examiner indicated that additional motion loss during repetitive testing was due to pain, but there was no additional functional impairment due to fatigue, weakness, or lack of endurance.

An October 2007 AOJ rating decision continued the 20 percent rating for residuals of right clavicle fracture and the 10 percent rating for degenerative joint disease of the right shoulder. 

Thereafter, the AOJ received records from Milton Hershey Medical Center College of Medicine which reflect that, in October 2007, the Veteran underwent a consultation due to right shoulder pain.  He reported increasing right shoulder pain over the last 4-6 months, particularly with trying to raise his arm above his head.  His physical examination demonstrated near full forward elevation, good rotation at side, and good strength and external rotation at side.  There was some mild weakness on supraspinatus testing.  The examiner diagnosed small, full-thickness supraspinatus tear.  A November 2007 examination was significant for right shoulder elevation to 165 degrees, external rotation to 45 degrees, internal rotation lacking 2 vertebral levels, 4+/5 strength, and positive Neer test.  On November 27, 2007, the Veteran underwent arthroscopic subacromial decompression and rotator cuff repair of the right shoulder.

Thereafter, a January 2008 record from Milton Hershey Medical Center reflects an assessment that the Veteran's right shoulder was doing well with passive forward elevation of 175 degrees and external rotation of 30 degrees.  The examiner offered a prescription of 8 weeks post-operative passive range of motion therapy followed by active assisted range of motion and strengthening at 12 weeks post-operatively.

By means of a rating decision dated March 2008, the AOJ awarded a 100 percent convalescence rating for the right shoulder disability effective from November 26, 2007 to January 1, 2008, and continued a 20 percent evaluation for residuals of right clavicle fracture, under DC 5203, effective January 1, 2008.  Notably, a separate 10 percent rating for degenerative joint disease of the right shoulder under DC 5201-5010, effective March 1, 2006, remained in effect.

Thereafter, the Veteran submitted a "CERTIFICATE FOR SCHOOL/WORK ABSENCE" from Hershey Medical Center reflecting a physician statement, signed April 10, 2008, of the Veteran being under care from October 2007 to the present.
	
An October 2008 VA emergency room record reflected the Veteran's complaint of increased right shoulder pain over the past month.  His physical examination was significant for right shoulder tenderness, flexion to 80 degrees and abduction to 85 degrees.  He was unable to reach behind his back.  

In a statement received in November 2008, the Veteran described right shoulder pain which interfered with his ability to perform daily tasks and get out of bed.  

A December 2008 VA orthopedic consultation report reflects the Veteran's description of dull aches in the anterior aspect of the right shoulder of 3/10 severity.  He denied difficulty putting on a coat or managing toiletry, but he found activities such as combing his hair, reaching a high shelf, and lifting ten pounds above his head as somewhat difficulty.  He described as very difficult washing his back or sleeping on his side.  

The examiner noted that, on examination, the right upper extremity was shortened compared to the contralateral limb.  There was an obvious deformity in the mid-shaft of the clavicle with abundant heterotopic ossification.  There was callus formation, but no obvious scapular winging.  The musculature of the right upper extremity was asymmetric with the contralateral limb and somewhat atrophied.  The Veteran had a large void inferior to the clavicle.  The right upper extremity demonstrated adduction and forward elevation to approximately 140 degrees, internal rotation to his back pocket, and external rotation to degrees with his arm at side.  With his arm at side, there was 90 degrees of abduction and external rotation as well as 15 degrees of rotation.  There was 4/5 strength with shoulder abduction and forward elevation, a positive Jobe's sign and pain with cross arm adduction.  A computed tomography (CT) scan of the clavicle was interpreted as showing, inter alia, extensive posttraumatic changes involving the medial aspect of the right clavicle, the right chest wall, and the sternoclavicular joint; extensive heterotopic ossification adjacent to the coracoclavicular ligament; and a few small ossific densities anterior to the acromioclavicular joint and the acromion which likely resided outside of the joint capsule.

The report of a follow-up VA orthopedic consultation in January 2009 reflects the Veteran's history of manifesting a massive retracted tear of the supraspinatus tendon following an attempted arthroscopic repair.  He had current symptoms of a significant dull ache which significantly limited his activities of daily living.  Examination was significant for abduction and elevation of 140 degrees, 5/5 strength with elbow flexion and extension, and 4+/5 strength with shoulder abduction and forward elevation.  There was a mildly positive Jobe's sign.  It was noted that CT scan demonstrated calcification of the coracoclavicular ligaments while an MRI demonstrated massive retracted tear of the supraspinatus tendon at the glenoid level with significant muscle wasting and muscular atrophy.

In February 2009 written statement, the Veteran described right shoulder symptoms of limited movement with increased pain, instability, soreness, incoordination, hesitation of movement, stiffness, weakness, skin discoloration and swelling with repetitive movement.  He described an inability to raise his arm above elbow level.  He reported having pain of 8/10 severity and being informed that he had a massive rotator cuff tear which was not repairable.  

In a May 2009 rating decision, the AOJ "revised" the "[e]valuation of residuals, fracture, right clavicle" by assigning a 30 percent rating effective March 1, 2006 (exclusive for a period of convalescence rating from November 26, 2007 to January 1, 2008).  The AOJ cited DC 5203 on its coding sheet as the basis for the 30 percent rating (although DC 5203 does not contain a 30 percent disability rating category) and noted in the rating decision that "[a]n evaluation is granted for limitation of arm motion midway between side and shoulder level."  The AOJ also concluded that the separate rating for degenerative joint disease of the right shoulder was "subsumed" in the evaluation for residuals of right clavicle fracture.  

Thereafter, the report of an August 2009 orthopedic consultation in the VA clinic setting notes the Veteran's history of right shoulder surgeries with a recent MRI showing chronic rotator cuff tear.  The Veteran was not deemed a candidate for surgical repair.  Physical examination was significant for right shoulder pain anteriorly and also over the AC joint, active forward flexion with pain and stiffness to about 150 degrees, active abduction to 90 degrees, mild rotator cuff weakness and pain when forward flexing against resistance.  The Veteran was given a cortisone injection.

On VA examination in October 2009, the Veteran described constant right shoulder pain which included pain with any movement and episodes of severe pain.  He awoke in the morning with pain of 5/10 severity even without moving.  He had been prescribed Hydrocodone 5/500 one tablet, four times a day, for pain.  However, he reported only taking one tablet, once per week at bedtime, for severe pain episodes.  His medications and history of cortisone shots did not help him.  At times, his pain was so severe that he would just lie down and not feel like getting up.  This occurred approximately 3 to 4 days in a week.  He described being extremely sedentary and only performing mild home activities such as heating his food or washing dishes.  He described difficulty with donning and doffing his shirt.  He used his left upper extremity for pretty much all activities.  He denied weakness in the right upper extremity muscles, but did report occasional episodes of tingling and numbness.  He had somewhat lesser pain symptoms with his right clavicle. 

On examination, the Veteran was noted as favoring his right upper extremity by walking with the right upper extremity in adduction position with the elbow flexed.  However, during the examination, the Veteran was able to move his right upper extremity freely within functional range of motion.  There was a marked deformity, especially towards the medial aspect of the clavicle, which was non-tender.  The examiner noted mild asymmetry at the anterior aspect of the right shoulder due to clavicle fracture.  There was marked tenderness at the coracoacromial and coraclavicular joints.  There was no tenderness at the AC joint.  There was no redness, swelling, or temperature change of either the shoulder or clavicle.  The Veteran was able to flex the right shoulder to 90 degrees at which time he reported pain of 7/10 severity.  There was no change with repetitive testing.  There was active extension to 10 degrees, which improved to 25 degrees with repetitive testing, with pain of 7/10 severity.  There was abduction to 85 degrees before the onset of pain of 6-7/10 severity.  The examiner did not test internal rotation due to complaints of pain, but the Veteran was able to actively rotate up to 10 degrees with pain throughout.  There was 60 degrees of active, pain-free external rotation in the supine position.  However, there was a maximum 70 degrees of passive motion with complaints of pain from 60 degrees.  The Veteran was not able to reach into his back pockets.  There was no obvious muscle atrophy.  Within the stated ranges of motion, the manual muscle strength in forward flexion, abduction, and elbow flexion was normal.  Forearm pronation and supination were normal.  There was normal grip strength.  Extension of shoulder strength was rather limited due to pain and lack of effort.  There was marked tightness of the right trapezius muscle with complaints of pain with a small trigger spot at the superior portion of the middle trapezius.  Manual muscle strength in shoulder shrugging was normal.  

The VA examiner, inter alia, offered diagnoses of rotator cuff tear of the right shoulder related to old service-connected injuries and multiple surgeries and status post fracture right clavicle with residual deformity and ossification of the coracoclavicular ligament.  The VA examiner commented that the Veteran's service-connected right upper extremity disability may limit his day to day activities requiring use of this extremity, which was described as "nonfunctional due to rotator cuff tears."  It was indicated that the Veteran would not be able to obtain or maintain gainful employment activities which required use of the right upper extremity.

A November 2009 VA traumatic brain injury (TBI) examiner generally noted that the Veteran's right shoulder was guarded secondary to pain.  The Veteran described the ability to raise his arm to 180 degrees, but declined to perform as the associated pain would be too detrimental.

A VA clinic record in January 2010 reflects the Veteran's report of right shoulder pain of 5/10 severity unrelieved by Tylenol.  He was noted to have a complete rotator cuff tear.  

A May 2010 VA C&P examination report notes a finding of a 10 degree loss of full right elbow extension due to right shoulder pain.  The examiner further commented that there was weakness of the right hand and arm secondary to referred pain from the shoulder.

A June 2010 VA clinic record notes that the Veteran guarded against right arm motion.  He was tender over the biceps tendon and the anterior shoulder capsule.  Passive range of motion was painless until 80 degrees of abduction at which time movement was quite uncomfortable.  He could abduct actively to about the same level with quite severe pain.  On anterior flexion/internal rotation against gravity, the Veteran had quite a bit of pain when attempting internal rotation.  On external resistance with elbow to side, the Veteran had no pain and full strength.  A nerve conduction velocity (NCV) and electromyography study, conducted to evaluate complaint of weakness of the hands and arms, was negative for carpal tunnel syndrome (CTS), peripheral neuropathy or apparent radiculopathy.

On VA C&P examination in May 2012, the examiner provided a history of the Veteran fracturing his right clavicle followed by developing degenerative arthritis with bone spurs which resulted in tears of his rotator cuff.  The Veteran currently had bone spurs, degenerative arthritis of the right shoulder and an inoperable rotator cuff tear.  The Veteran denied flares of disability.  On examination, the Veteran's right shoulder demonstrated flexion and abduction to 90 degrees with painful motion beginning at 90 degrees.  There was no additional motion loss with repetitive testing.  However, there was additional functional impairment due to less movement than normal, weakened movement and pain on movement.  There was localized tenderness with shoulder guarding.  The right shoulder demonstrated 3/5 strength with abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  There were positive Hawkins', impingement and external rotation/infraspinatus tests.  There was no history of mechanical symptoms (clicking, catching), recurrent dislocation or subluxation.  There was a positive crank apprehension and relocation test.  The examiner offered diagnoses of residuals of right shoulder fracture and degenerative arthritis of the shoulder.

In March 2013, the Veteran presented to the VA emergency room with complaint of right shoulder pain and guarding after an attempt to reach an item in his cabinet.  His physical examination was significant for the right shoulder being anatomically hand in chest with limited range of motion.  He was given an intramuscular (IM) Toradol injection.  Later that month, an orthopedic consultation was significant for positive right shoulder impingement.  

An April 2013 VA consultation report reflects the Veteran's report of chronic right shoulder pain which had been affecting the quality of his life with an inability to sleep comfortably at night.  He had difficulty with raising right arm above head.  Examination was significant for active and passive forward flexion with mild pain to about 150 degrees, active and passive abduction with pain to about 100 degrees, rotator cuff weakness in abducting against resistance, and difficulty with placing hand behind back.  The examiner offered an impression of right shoulder pain, AC joint arthritis, rotator cuff tear with retraction and tendinopathy.  A Kenalog injection was provided.  A subsequent MRI examination was interpreted as showing large full thickness supraspinatus tendon tear with retraction, tear of the conjoined tendon, severe subscapularis tendinopathy and mild degenerative change of the acromioclavicular joint.

The report of a May 2013 orthopedic consultation reflects the Veteran's report of  manifesting debilitating right shoulder pain with limited active motion.  His symptoms had been unsuccessfully treated with right shoulder subacromial cortisone injection.  Examination was significant for mild atrophy of the supraspinatus musculature, active forward flexion and abduction limited to 90 degrees with pain, positive drop arm sign, very positive empty can sign, and 45 degrees of active external rotation with the arm at side which was very weak upon resisted external rotation.  The examiner offered an impression of massive, recurrent retracted right shoulder rotator cuff tendon tears which were likely irreparable.

The report of a September 2013 orthopedic consultation notes that the Veteran could raise his right arm just below shoulder level.  An October 2013 MRI was interpreted as showing large complete tear of the right supraspinatus tendon with tendon retraction estimated as 4.5 cm or greater; severe partial-thickness tear of the right infraspinatus tendon in its posterior component; suspect full-thickness tear in the infraspinatus tendon more-anterior component; and chronic tear of the posterior labrum and inferiorly.  A November 2013 orthopedic consultation noted that the Veteran had recently moved from Pennsylvania to California to avoid cold weather, which aggravated his right shoulder.  Examination disclosed active forward flexion (FF) to 60 degrees.  The MRI was interpreted as showing a massive retracted cuff tear with multiple cystic changes in the humeral head and severe atrophy.  The Veteran's available surgical treatment options, which included a tendon transfer, reverse TSA and/or shoulder replacement, did not have a high probability of alleviating the Veteran's symptoms.

At the Board hearing in September 2014, the Veteran testified that his service-connected right shoulder condition had changed his entire life.  He described an attempt at surgical correction in 2007 as being unsuccessful with a resultant non-repairable torn rotator cuff.  He had the need for full shoulder replacement, but such surgery was not recommended until he was older.  In fact, he believed that his right shoulder condition had worsened as a result of the surgery.

The Veteran underwent a final VA C&P examination in January 2015.  At that time, the Veteran reported continued difficulty having any meaningful use of his right upper extremity (RUE) due to rotator cuff tear.  He generally described severely decreased ROM and use of his RUE.  The right shoulder demonstrated flexion to 70 degrees, abduction to 70 degrees, external rotation to 30 degrees and internal rotation to 45 degrees.  There was no additional motion loss, pain, weakness, fatigability or incoordination affecting functional ability with repeated use over time.  The examiner noted that the Veteran experienced severe loss of ROM and strength due to his rotator cuff tear.  There was evidence of pain with weight-bearing and localized tenderness over the AC joint.  The examiner stated that the Veteran demonstrated less movement than normal due to ankylosis, adhesions, etc., as well as weakened movement due to muscle or peripheral nerve injury, etc.  

There was 4/5 strength in forward flexion and abduction with severe supraspinatus muscle atrophy.  There was no ankylosis of the scapulohumeral articulation.  There were positive Hawkins', empty-can, and external rotation/infraspinatus strength tests indicative of rotator cuff pathology.  There was no suspected shoulder instability, dislocation or labral pathology.  There was malunion of the clavicle or scapula with a positive cross-body adduction test.  There was no loss of head (flail shoulder), nonunion (false flail shoulder) or fibrous union of the humerus.  The right arm functioning was not so diminished such that no effective function remained other than which would be equally well served by an amputation with prosthesis.  The examiner offered diagnoses of rotator cuff tear, acromioclavicular joint osteoarthritis and malunion of clavicle.  The examiner also commented that the Veteran would have extreme difficulty with any action that required the use of his RUE due to the rotator cuff tear.

II.  Analysis

The Veteran seeks a higher disability rating for his service-connected right shoulder disability.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis of this claim is undertaken with the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As a general rule, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  The Board observes that the Veteran's right upper extremity is his dominant, or major, extremity.

The criteria of DC 5200 pertain to ankylosis of scapulohumeral articulation, which is defined as the scapula and humerus moving as one piece.  38 C.F.R. § 4.71a, DC 5200, NOTE.  A 30 percent rating is warranted for ankylosis of scapulohumeral articulation of the major arm which is favorable, abduction to 60 degrees, can reach mouth and head.  Id.  A 40 percent rating is warranted where there is ankylosis of the major arm between favorable and unfavorable.  Id.  A maximum 50 percent rating is warranted for unfavorable ankylosis of the major arm with abduction limited to 25 degrees from side.  Id.

The criteria of DC 5201 provide a 20 percent rating for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  A 40 percent rating is warranted for limitation of major arm to 25 degrees from side.  Id.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The criteria of DC 5202 pertain to impairment of the humerus.  For the major joint, a 30 percent is warranted for malunion of the humerus with marked deformity, or for frequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (i.e., false flail joint).  An 80 percent rating is warranted for loss of head of the humerus (i.e., flail shoulder).

The criteria of DC 5203 provide a 10 percent rating for the major arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  Id.  A maximum 20 percent rating is warranted for the major arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.  Alternatively, a note following these criteria instructs "Or rate on impairment of contiguous joint."

The Board further observes that the Veteran's MRI examinations have been interpreted as showing tear of the supraspinatus tendon as well as tear of the posterior labrum.  The word labrum refers to the anatomic nomenclature for an edge, brim or liplike structure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 998 (30th ed. 2003).  As it pertains to the shoulder, the labral tear represents a tear in the ring of fibrocartilage attached to the rim of the glenoid cavity of the scapula.  Id.  Thus, the Board determines that the Veteran's labral tear in the right shoulder, as well as the tear of the supraspinatus tendon, does not involve a muscle injury which warrants consideration of the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56.

Notably, tenosynovitis is rated based upon limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Considering the above-cited evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 30 percent is not warranted for the right shoulder disability for any time during the appeal period. 

Here, the medical evidence shows that, on VA examination in June 2007, the Veteran had active right shoulder flexion to 57 degrees which was additionally limited to 39 degrees due to pain with repetitive testing.  There was active abduction to 38 degrees which was additionally limited to 29 degrees due to pain with repetitive testing.  The AOJ found that this limitation of motion - when considering pain on repetitive testing - met the criteria for limitation of arm motion midway between side and shoulder level.  See AOJ rating decision dated May 2009.  

Nevertheless, the lay and medical evidence of record does not reflect that, at any time during the appeal period, the Veteran's right shoulder motion has met, or more nearly approximated, the criteria for limitation of arm motion to 25 degrees from side.  Rather, the Veteran's right shoulder flexion has been measured as 140 degrees (April 2006), 150 degrees (March 2007), 165 degrees (November 2007), 175 degrees (January 2008), 80 degrees (October 2008), 140 degrees (December 2008), 140 degrees (January 2009), 150 degrees (August 2009), 90 degrees (October 2009), 90 degrees (May 2012), 150 degrees (April 2013), 90 degrees (May 2013), 60 degrees (November 2013) and 70 degrees (January 2015).  His right shoulder abduction has been measured as 130 degrees (April 2006), 90 degrees (March 2007), 38 degrees (June 2007), 85 degrees (October 2008), 90 degrees (December 2008), 140 degrees (January 2009), 90 degrees (August 2009), 85 degrees (October 2009), 80 degrees (June 2010), 90 degrees (May 2012), 100 degrees (April 2013), 90 degrees (May 2013) and 70 degrees (January 2015). 

The Board observes that the April 2006 VA examination report noted "[p]assive flexion 15 degrees."  This is clearly a typographical error as the Veteran's active motion (unassisted movement) on examination was 140 degrees and his passive range of motion findings (physician assisted movement) throughout the appeal period have been greater than his active range of motion findings.  The Board further notes that, even assuming the absence of a typographical error, this range of motion finding would be an anomaly given the multiple recorded range of motion findings during the extended appeal period.  Thus, this single examination report "finding" cannot provide the basis for a higher rating.

Otherwise, the Board finds no lay or medical description of right arm motion limited to 25 degrees from side.  The Veteran himself has described difficulty with lifting over his shoulder (March 2007), being limited to elbow level (February 2009) and being limited to raising his arm just above shoulder level (September 2013).  The Veteran has never described his right shoulder limitation as being limited to 25 degrees from side.  Notably, his lay descriptions, while providing credible descriptions of his motion limitations, are substantially outweighed by the more precise range of motion testing by physicians who have greater expertise and training than the Veteran in evaluating an orthopedic disability, to include VA C&P examiners who measure range of motion with use of a goniometer.

In evaluating the extent of right shoulder limitation of motion, the Board has considered whether a higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45 and Deluca, supra.  The Veteran's reported symptomatology of pain, limitation of motion, weakness, stiffness and lack of endurance are credible and consistent with the evidentiary record.  Of note, the Veteran has a severe right shoulder disability refractory to treatment or surgical correction.  There is severe atrophy indicative of non-use or disuse.  See 38 C.F.R. § 4.40.  The January 2015 VA examiner described the Veteran as having difficulty with any action requiring use of his right upper extremity due to his rotator cuff tear.

However, even with consideration of functional impairment and functional impairment on use, there is no lay or medical evidence of record that shows that the Veteran's right shoulder pain has been so disabling to result in limitation of right shoulder motion at 25 degrees from the side, or any other functional impairment that would warrant a higher rating under DC 5201.  Here, the AOJ has awarded the 30 percent rating, in part, based upon the extent of functional impairment demonstrated during the June 2007 VA examination wherein flexion was limited to 39 degrees and abduction was limited to 29 degrees due to pain on repetitive testing.  Otherwise, the Veteran has demonstrated much greater range of motion testing in both flexion and abduction for the entire appeal period.  Thus, his current rating contemplates the extent of motion loss with consideration of pain and the additional factors under 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.
	
The Board has also considered the applicability of alternative diagnostic codes for rating the right shoulder disability but finds that no other diagnostic code provides a basis for a higher rating at any point during the appeal period.  The Veteran does not demonstrate ankylosis of the scapulohumeral articulation - defined as the scapula and humerus.  Thus, the criteria of DC 5200 are not applicable.  Similarly, there is no history of impairment of the humerus.  Thus, the criteria of DC 5202 are not applicable.

The Veteran is service-connected for residuals of clavicle fracture and, thus, the criteria of DC 5203 are clearly applicable.  Notably, the AOJ has an inconsistent history regarding the application of DC 5203 - particularly on the issue of whether the Veteran may be separately rated for motion loss and fracture residuals.  The Board observes that the criteria of DC 5203 instruct the rater to provide a rating for the type of fracture residuals "Or rate on impairment of contiguous joint."  Here, the 30 percent disability rating assigned for motion loss - or impairment of contiguous joint - exceeds any possible rating under DC 5203.  As such, the application of DC 5203 would not be more favorable to the Veteran.

In evaluating this claim, the Board has considered the Veteran's own assertions which are generally credible and consistent with the medical record.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating his right shoulder disability.  See 38 C.F.R. § 3.159(a)(1); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, as explained in detail above, the most persuasive evidence indicates that the right shoulder disability does not warrant a rating greater than 30 percent for any time during the appeal period.

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal, has the Veteran's service-connected right shoulder disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

In this case, the Board finds that the schedular criteria is adequate to rate the Veteran's right shoulder disability as the rating schedule fully contemplates the described symptomatology, including the Veteran's limited, painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran's right shoulder disability is appropriately rated as a separate disability from his service-connected PTSD with depression, hemopneumothorax residuals, cervical spine disability, rib fracture residuals, left ankle sprain, surgical scar of the right shoulder and right hand and arm weakness.  Notably, the Veteran's right shoulder disability does result in hand and arm weakness which the AOJ has separately rated under DC 8512.  The AOJ has also separately evaluated the extent of cervical spine disability which resulted from the service-connected residuals of clavicle fracture.  Thus, there is no additional functional impairment that has not been attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in an April 2010 rating decision, the AOJ awarded a TDIU (based upon multiple service-connected disabilities) effective October 2009.  The Veteran has not appealed the effective date of the award, nor is there any evidence or argument that the Veteran's right shoulder disability has actually or effectively rendered him unemployable.  Under these circumstances, no claim for a TDIU due to right shoulder disability alone prior to October 2009 has been raised, and need not be considered in connection with any current claim for increase. 

For all the foregoing reasons, the Board finds that the increased rating claim on appeal must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2014).


ORDER

The claim for a rating greater than 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder is denied.


REMAND

The Board finds that further AOJ action on the claim remaining on appeal is warranted.

The Veteran initially appealed the matter of entitlement to extension beyond January 1, 2008, of a temporary total rating for convalescence following right shoulder surgery.  At one point, he argued that his convalescence period should extend till at least April 15, 2008.  See Veteran's statement received in February 2009.  He has submitted a "CERTIFICATE FOR SCHOOL/WORK ABSENCE" reflecting that he remained under physician care until at least April 10, 2008.  He later testified to his belief that his type of right shoulder surgery required a one year convalescence period.  See October 2014 Board hearing transcript, p. 10.

Following the Board's November 2014 remand, the AOJ issued a rating decision in February 2015 awarding the extension of a temporary total rating for convalescence following right shoulder surgery until March 1, 2008.  The AOJ terminated this appeal on the basis that the award represented a "total grant of benefits sought on appeal for this issue."  In general, where there is no clearly expressed intent to limit an appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Board finds no statement from the Veteran indicating his intent to limit his appeal to an extension date of March 1, 2008 for the temporary total rating for convalescence following right shoulder surgery.  In fact, his statements of record reflect his desire for an even longer convalescence period.  

Thus, the Board finds that the issue of entitlement to extension beyond March 1, 2008, of a temporary total rating for convalescence following right shoulder surgery remains in appellate status.  To avoid any potential prejudice to the Veteran, the AOJ must adjudicate this matter, prior to any further appellate review by the Board.   See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to deciding the remaining issue on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA records, the claims file currently includes records from the Loma Linda Medical Center (VAMC) dated through December 23, 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since December 23, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 23, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 
 
6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


